Per Curiam:
The order appealed from is modified by imposing the following terms as conditions for the granting of the resettlement of the order desired: (1) That plaintiff be allowed to discontinue her appeal from the original order without costs; (2) that plaintiff be allowed to withdraw the papers heretofore filed on said appeal and that defendant return such papers therein as may have been served on it, and (3) that defendant pay for the printing of plaintiff’s brief on the appeal from the original order, and of the resettled order upon a new appeal; and as so modified affirmed, with ten dollars costs and disbursements to the appellant. Present — Clarke, P. J., Laughlin, Scott, Dowling and Shearn, JJ. Order modified as stated in opinion, and as modified affirmed, with ten dollars costs and disbursements to appellant. Order to be settled on notice.